DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Godard, Wenzel and Zhu appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1, 9 and 14, Godard discloses a method for self-supervised training of a depth estimation model and extracting a depth map for each of the plurality of images based on parameters of the depth model. The method includes inputting the images into a pose decoder to extract a pose for each image, calculating a loss value with an input scale occlusion and motion aware loss function based on a comparison of the synthetic frames and the images. Wenzel discloses a method to perform a two-stage optimization process to identify system parameters and Kalman gain parameters of a dynamic model. The method includes receiving training data including input data and filtering the training data to remove extraneous disturbances. Zhu teaches a method to perform registration among images. Zhu discloses that one or more neural networks are trained to indicate registration of features in common among at least two images by generating a first correspondence by simulating a registration process of registering an image and applying the at least two images and the first inter alia, wherein the one or more disfavored images correspond with one or more anomaly maps within a set of depth maps and are associated with objects moving at a similar speed as a camera that acquired a monocular video from which the first training data is derived, the anomaly maps being identified by analyzing individual maps of the depth maps for anomalous discontinuities corresponding to regions of disproportionate depths.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (U.S PG-PUB NO. 201
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664